DETAILED ACTION
Response to Amendment
 The amendment filed on 08/30/2022 has been entered and considered by Examiner. Claims 1, 3-6, 8, 9, and 13, 15-18 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, and 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) (CN 102377585 A) in view of another AAPA’ (WO 2011/063688 A1) (herein: Sun et al.) in further view of Releigh et al. (US Pub. 20200045519 A1).
For claims 1 and 13, AAPA discloses a network node comprising communication circuitry configured for transmitting from an antenna array, and processing circuitry operatively associated with the communication circuitry and configured (Fig 1) to: 
receive a policy information request from a device comprising a subscription identifier, SID, linked to the device identifying a subscription (claim 2 "A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified; B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile; C), the user initiates access request, the user initiates HTTP or other TCP access request;, " ("The invention still further relates to a kind of anti- addiction method of teenager's network that is applied in the said system, it comprises step A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified. B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile. Above-mentioned online user's information comprises user account number, IP address and both corresponding relation data thereof are used to surf the Net."),  
wherein each policy is associated with a different user identifier, UID (claim 2 "A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified; B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile; C), the user initiates access request, the user initiates HTTP or other TCP access request;, " ("The invention still further relates to a kind of anti- addiction method of teenager's network that is applied in the said system, it comprises step A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified. B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile.Above-mentioned online user's information comprises user account number, IP address and both corresponding relation data thereof are used to surf the Net.	"); 
policies offering user specific policies and comprise user specific service authorization under the subscription in the communication network (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).
after receiving the policy information request comprising the SID, determine the policy that is set as the active policy for the subscription identified by the SID (claim 2 "D), the analysis request packet, gather user's request data package in real time, user's visit destination is analyzed; E), judge whether to stop internet access, according to user capture attribute (like URL, time), carry out personalized strategy matching, need to judge whether the user to continue access internet then, be then to continue, wait for that next user initiates access request otherwise return step C;F), the return prevention page, to the filtration of visit information control, directly with the identity of user capture destination to user's return prevention page."); 
obtain the active policy (claim 2 "D), the analysis request packet, gather user's request data package in real time, user's visit destination is analyzed; E), judge whether to stop internet access, according to user capture attribute (like URL, time), carry out personalized strategy matching, need to judge whether the user to continue access internet then, be then to continue, wait for that next user initiates access request otherwise return step C;F), the return prevention page, to the filtration of visit information control, directly with the identity of user capture destination to user's return prevention page."); and 
in response to the policy information request, transmit a policy information response to the device comprising the obtained active policy (claim 2 "D), the analysis request packet, gather user's request data package in real time, user's visit destination is analyzed; E), judge whether to stop internet access, according to user capture attribute (like URL, time), carry out personalized strategy matching, need to judge whether the user to continue access internet then, be then to continue, wait for that next user initiates access request otherwise return step C;F), the return prevention page, to the filtration of visit information control, directly with the identity of user capture destination to user's return prevention page.").
But AAPA doesn’t explicitly teach wherein a set of two or more policies are linked to the SID and one of the policies included in the set of policies is set as an active policy for the subscription.
However, Sun discloses wherein a set of two or more policies are linked to the SID and one of the policies included in the set of policies is set as an active policy for the subscription [0014, 0030-31];
Sun also discloses receive a policy information request comprising a subscription identifier, SID, identifying a subscription [0014, 0030-31].	 
 Since, all are analogous arts addressing a mobile communication system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of AAPA and Sun to ensure successful billing between different functions and policies of the user, thus, improving record tracking for the telecommunication system.
But AAPA and Sun don’t explicitly teach obtain the active policy from a data base.
determining the policy that is set as the active policy comprising determining a UID that is set as an active UID for the subscription and determining the UID that is set as the active UID comprising parsing the policy information request to obtain the active UID;
However, Raleigh discloses obtain the active policy from a data base (1652 server) [0477, 1466-1467, 1473].
determining the policy that is set as the active policy comprising determining a UID that is set as an active UID for the subscription and determining the UID that is set as the active UID comprising parsing the policy information request to obtain the active UID [0800];
Raleigh also discloses policies offering user specific policies and comprise user specific service authorization under the subscription in the communication network (Figs. 132-136) [0465, 0528, 0958, 01269].
Since, all are analogous arts addressing data usage scheme use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of AAPA, Sun and Releigh to ensure usage information can be properly tracked and measured, thus, improving accounting accuracy.

	For claims 3 and 15, AAPA, as modified by Sun and Releigh, discloses receiving a first request to register a particular user, the request comprising the SID and a particular UID assigned to the user; and after receiving the first request, adding the particular UID to a set of UIDs linked with the SID (After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claims 4 and 16, AAPA, as modified by Sun and Releigh, discloses receiving a second request to set a policy for the particular user, the request comprising the SID, the particular UID assigned to the user, and a particular user defined policy for the particular user; and after receiving the second request, storing the particular user defined policy so that the particular user defined policy is linked with the particular UID (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claims 5 and 17, AAPA, as modified by Sun and Releigh, discloses receiving a first user service access request transmitted by a user terminal, the first service request comprising the particular UID and the SID; and after receiving the first user service access request, setting the particular UID as the active UID for the subscription (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claims 6 and 18, AAPA, as modified by Sun and Releigh, discloses the policy information request comprises the active UID (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claim 8, AAPA, as modified by Sun and Releigh, discloses determining the UID that is set as the active UID comprises: using the SID to access a database and obtain the active UID (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

For claim 9, AAPA, as modified by Sun and Releigh, discloses an enforcement function node receiving a service request comprising the active UID and the SID (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
In view of amendment new citations and explanation has been provided. With regards to the argument for the limitation “… determining the policy that is set as the active policy comprising determining a UID that is set as an active UID for the subscription and determining the UID that is set as the active UID comprising parsing the policy information request to obtain the active UID…”, the Examiner asserts that Raleigh discloses “… in response to the request for the allocation quota. In some embodiments, the allocation quota is associated with a specific user (subscriber). In some embodiments, the allocation quota is associated with a specific user (subscriber) that belongs to a specific device group (user group, subscriber group). In some embodiments, the allocation quota response from the third network element provides information that maps subscribers to a subscriber group (or equivalently, a device to a device group). In some embodiments, the gateway tracks service usage based on the supplied subscriber group information. In some embodiments, the gateway manages service usage tracking based on both an identification of an individual subscriber (user, device) and an identification of a subscriber group (user group, device group) to which the individual subscriber belongs. In some embodiments, the gateway uses two rules bases, one for a subscriber group and another rules base for an individual subscriber. In some embodiments, a service provider maintains the rules bases. In some embodiments, an administrator having service provisioning privileges maintains the rules bases. In some embodiments, the gateway restricts service activities for shared service plans by applying a rules base for a subscriber group followed by applying a rules base for an individual subscriber. In some embodiments, the gateway applies permissions rules to a service activity by applying a carrier level permissions policy, a subscriber group level permissions policy, and a subscriber level permissions policy. In some embodiments, the gateway performs one or more of the following actions: identify traffic associated with an individual subscriber, determine a subscriber group to which the individual subscriber belongs, obtain a subscriber group permission policy, apply the subscriber group permission policy to the traffic, obtain a subscriber permission policy, and apply the subscriber permission policy to the traffic.” [0800].
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642